DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013’, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: 
In claim 19, the phrase “applying a clear adhesive on the images of light sources of the image;” on line 4 is confusing, and should be changed to -- applying a clear adhesive on the image, the image representing light sources; --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 11-12, 14-15 and 18are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Donahue Kevin (US 20100061115 A1, hereinafter, “Donahue”).

Regarding claim 1, Donahue teaches a method (method for one-way see-through illumination system, see figures 1-4 and 6), comprising: 
printing an image (pixel reflectors 13’, see fig 4, 6) on a substrate (optically clear backing layer 11’, see fig 4, 6); 
applying an adhesive (adhesive 15, see fig 4, 6) on select portions (portions of 13’) of the image (13’); 
coupling the image (13’) to a wave guide (light guide panel 30, see fig 2) such that the adhesive (15) contacts a surface (left surface of 30, as seen in fig 2) of the wave guide (30); and 
providing a light (see light rays, as seen in fig 3) through the wave guide (30) such that the light is emitted through the wave guide (30) and the adhesive (15) and the light is reflected by the select portions (portions of 13’) of the image (13’) back through the adhesive (15) and the wave guide (30, evident from fig 3).

Regarding claim 3, Donahue teaches wherein the applying is performed with a printhead (since adhesive is screen printed, see ¶ 46, and screen print presses have a printhead).

Regarding claim 4, Donahue teaches wherein the adhesive (15) comprises a clear solvent based glue (necessarily occurring since 15 is an adhesive and allows for light to travel in and out, as seen in fig 3).

Regarding claim 7, Donahue teaches wherein the select portions (portions of 13’) of the image (13’) comprise images that represent a light source (since 13’ allows for light to travel out of the wave guide and into the viewer, thus representing a source of light in virtue or a frustrated internal reflection, as intended by Donahue).

Regarding claim 11, Donahue teaches a display device (one-way see-through illumination system, see figures 1-4 and 6), comprising: 
a wave guide (30); 
a light source (LED array 52, see fig 1) coupled to a perimeter (at least to a a portion of the perimeter of 30) of the wave guide (30) to inject light into a plane of the wave guide (plane of 30); and 
an image (13’) printed on a substrate (11’) coupled to the wave guide (30) via an adhesive (15) applied to select portions of the image (portions of 13’), wherein the light is emitted through the wave guide (30) and the adhesive (15) and the light is reflected by the select portions of the image (portions of 13’) back through the adhesive (15) and the wave guide (30, evident from figure 3).

Regarding claim 12, Donahue teaches wherein the wave guide (30) comprises a clear acrylic or a glass substrate (either acrylic or glass, see ¶ 40).

Regarding claim 14, Donahue teaches wherein the light source (52) comprises arrays of light emitting diodes (LEDs) (see ¶ 34).

Regarding claim 15, Donahue teaches wherein the adhesive (15) comprises a clear solvent based glue (necessarily occurring since 15 is an adhesive and allows for light to travel in and out, as seen in fig 3).

Regarding claim 18, Donahue teaches wherein the select portions (portions of 13’) of the image (13’) comprise images that represent a light source (since 13’ allows for light to travel out of the wave guide and into the viewer, thus representing a source of light in virtue or a frustrated internal reflection, as intended by Donahue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Screen captures from YouTube video clip entitled " Garment Decoration & Textile Printing Solutions "4 pages, uploaded on Aug 5, 2020 by user "Texgraff". Retrieved from Internet: https://youtu.be/xWO1Ig8KD48.

Regarding claim 2, Donahue does not explicitly teach teaches wherein the substrate comprises paper.
However, one of ordinary skill would have considered a variety of materials that serve as support for the images prior to being coupled to the wave guide.
Texgraff teaches a method (glass heat transfer printing, see video by Texgraff - Garment Decoration & Textile Printing Solutions) aimed to transfer an image (see plaque printing, on video capture below) imprinted on a substrate (see Transhard paper, on video capture below) and onto a waveguide (glass, on video capture below);
wherein the substrate (Transhard paper) comprises paper (see video captures below).
It would have been obvious to one of ordinary skill in the art before the effective filled date to use paper as taught by Texgraff into the teachings of Donahue, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to use paper as substrate because paper is readily available, inexpensive and easier to print complex images on.

Texgraff captured images from video have been displayed below: 

    PNG
    media_image1.png
    1160
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1160
    1920
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1160
    1920
    media_image3.png
    Greyscale


Regarding claim 6, Donahue does not explicitly teach wherein the applying comprises: 
heating the select portions of the image to melt toner applied to the select portions of the image; and 
cooling the select portions to allow the toner to solidify and adhere to the wave guide.
Texgraff teaches a method (glass heat transfer printing, see video by Texgraff - Garment Decoration & Textile Printing Solutions) aimed to transfer an image (see plaque printing, on video capture below) imprinted on a substrate (see Transhard paper, on video capture below) and onto a waveguide (glass, on video capture below);
wherein the applying comprises: 
heating the select portions of the image (portions of printed image on paper by OKI PRO 9541 WT, on video capture below) to melt toner (melting the toner in the image by pressing with ELI600, on video capture below) applied to the select portions of the image (image); and 
cooling (after heat has been applied and image has cooled, on video capture below) the select portions (portions of image) to allow the toner to solidify (see image from toner solidifying, on video capture below) and adhere to the wave guide (glass).
It would have been obvious to one of ordinary skill in the art before the effective filled date to heat and cool the image on the waveguide as taught by Texgraff into the teachings of Donahue, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to create designs on glass that have been printed by toner, since toner printing is readily available and fast for achieving complex images.  
Texgraff captured images from video have been displayed below:

    PNG
    media_image4.png
    1160
    1920
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1160
    1920
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1160
    1920
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    1160
    1920
    media_image2.png
    Greyscale


Regarding claim 17, Donahue does not explicitly teach wherein the applying comprises: 
heating the select portions of the image to melt toner applied to the select portions of the image; and 
cooling the select portions to allow the toner to solidify and adhere to the wave guide.
Texgraff teaches a display device (glass with image transferred, see video by Texgraff - Garment Decoration & Textile Printing Solutions) aimed to transfer an image (see plaque printing, on video capture below) imprinted on a substrate (see Transhard paper, on video capture below) and onto a waveguide (glass, on video capture below);
wherein the adhesive (imprint on paper) comprises toner (as expected from OKI PRO9541 WT printer, see capture above) that is locally melted and re-solidified (via ELI600 see capture above) against the wave guide (glass).
It would have been obvious to one of ordinary skill in the art before the effective filled date to heat and cool the image on the waveguide as taught by Texgraff into the teachings of Donahue, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to create designs on glass that have been printed by toner, since toner printing is readily available and fast for achieving complex images.  

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Maeda et al. (US 20120236599 A1, hereinafter, “Maeda”).
 
Regarding claim 5, Donahue does not explicitly teach wherein the solvent comprises polyvinyl acetate.
Maeda teaches a waveguide (light guide section 40, see figure 4) having an adhesive (adhesive layer 52) that includes a solvent (ethylene-polyvinyl acetate resin adhesive);
wherein the solvent (ethylene-polyvinyl acetate resin adhesive) comprises polyvinyl acetate (see ¶ 66).
It would have been obvious to one of ordinary skill in the art before the effective filled date to incorporate the solvent as taught by Maeda into the teachings of Donahue in order to provide an adhesive that suppresses reflection of light by the interface between the adhesive and the image substrate. One of ordinary skill in the art would have been motivated to make this modification to enhance light passage through the adhesive and thus improve light reflection by the imprinted image.

Regarding claim 16, Donahue does not explicitly teach wherein the solvent comprises polyvinyl acetate.
Maeda teaches a waveguide (light guide section 40, see figure 4) having an adhesive (adhesive layer 52) that includes a solvent (ethylene-polyvinyl acetate resin adhesive);
wherein the solvent (ethylene-polyvinyl acetate resin adhesive) comprises polyvinyl acetate (see ¶ 66).
It would have been obvious to one of ordinary skill in the art before the effective filled date to incorporate the solvent as taught by Maeda into the teachings of Donahue in order to provide an adhesive that suppresses reflection of light by the interface between the adhesive and the image substrate. One of ordinary skill in the art would have been motivated to make this modification to enhance light passage through the adhesive and thus improve light reflection by the imprinted image.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Borisov et al. (RU 2600087 C1, hereinafter, “Borisov”).

Regarding claim 8, Donahue does not explicitly teach wherein the light is provided by a light source coupled along a perimeter of the wave guide.
Borisov teaches a method (method for road sign with internal lighting, see fig 2);
wherein the light (LED matrix) is provided by a light source (LED matrix) coupled along a perimeter (see outer perimeter of transparent compound) of the wave guide (transparent compound).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the additional light sources as taught by Borisov into the teachings of Donahue in order to increase the amount of light emitted into the wave guide and subsequently out of the image. One of ordinary skill would have been motivated to make this modification so that the device emits brighter illumination.

Regarding claim 9, Donahue teaches wherein the light is injected along a plane of the wave guide (see plane of 30, better seen in fig 3).

Regarding claim 10, Donahue teaches wherein the light source (52) comprises light emitting diode (LED) arrays (see ¶ 34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Xue et al. (US 20160268962 A1, hereinafter, “Xue”).

Regarding claim 13, Donahue does not explicitly teach wherein the wave guide has a thickness of at least ⅛ of an inch.
Xue teaches a waveguide (window, see figure 1);
wherein the wave guide (window, see ¶ 22,) has a thickness of at least ⅛ of an inch (double-strength glass of ⅛″).
It would have been obvious to one of ordinary skill in the art before the effective filled date to utilize a waveguide having 1/8” thickness as taught by Xue into the teachings of Donahue, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to choose a 1/8” waveguide to ensure the waveguide resists impacts and/or vibration.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Texgraff, Xue and Borisov.

Regarding claim 19, Donahue teaches a method (method for one-way see-through illumination system, see figures 1-4 and 6), comprising: 
printing an image (13’) on a substrate (11’), wherein the image (13’) comprises images of light sources (52); 
applying a clear adhesive (15) on the images (13’) of light sources (since 13’ allows for light to travel out of the wave guide and into the viewer, thus representing a source of light in virtue or a frustrated internal reflection, as intended by Donahue) of the images (13’); 
coupling the image (13’) to a wave guide (30) such that the clear adhesive (15) contacts a surface of the wave guide (surface of 30); and 
coupling light emitting diode (LED) arrays (52) at a perimeter of the wave guide (30) such that the LED arrays (52) emit light through the wave guide (30) along a plane of the wave guide (30) such that the light is emitted through the wave guide (30) and the clear adhesive (15) and the light is reflected, via frustrated total internal reflection (FTIR) (evident from figure 3), by the images of light sources (52) of the image back through the clear adhesive (15) and the wave guide (30).

Donahue does not explicitly teach teaches wherein the substrate is a paper substrate.
However, one of ordinary skill would have considered a variety of materials that serve as support for the images prior to being coupled to the wave guide.
Texgraff teaches a display device (glass with image transferred, see video by Texgraff - Garment Decoration & Textile Printing Solutions) aimed to transfer an image (see image printed on glass, see video at second 5) imprinted on a substrate (Transhard paper, see video at second 21) and onto a waveguide (glass, see video at minute min 1:15);
wherein the substrate (white paper) is a paper substrate (heat transfer paper).
It would have been obvious to one of ordinary skill in the art before the effective filled date to use paper as taught by Texgraff into the teachings of Donahue, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to use paper as substrate because paper is readily available, inexpensive and easier to print complex images on.

Donahue as modified Texgraff by does not explicitly teach wherein the wave guide has a thickness of at least ⅛ of an inch.
Xue teaches a waveguide (window, see figure 1);
wherein the wave guide (window, see ¶ 22,) has a thickness of at least ⅛ of an inch (double-strength glass of ⅛″).
It would have been obvious to one of ordinary skill in the art before the effective filled date to utilize a waveguide having 1/8” thickness as taught by Xue into the teachings of Donahue as modified Texgraff, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to choose a 1/8” waveguide to ensure the waveguide resists impacts and/or vibration.

Donahue as modified Texgraff and Xue does not explicitly teach wherein the light is provided by a light source coupled along a perimeter of the wave guide.
Borisov teaches a method (method for road sign with internal lighting, see fig 2);
coupling light emitting diode (LED) arrays (LED matrix) around a perimeter of the wave guide (transparent compound)
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the additional light sources as taught by Borisov into the teachings of Donahue as modified Texgraff and Xue in order to increase the amount of light emitted into the wave guide and subsequently out of the image. One of ordinary skill would have been motivated to make this modification so that the device emits brighter illumination.

Regarding claim 20, Donahue teaches wherein the applying is performed with a printhead (since dye-colored image is printed on the metalized film, see ¶ 54).
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875